Citation Nr: 0616670	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar disc disease with history of laminectomy at of 
June 23, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from August 1990 to May 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office.  Jurisdiction of the case has since been transferred 
to the VA Philadelphia, Pennsylvania, Regional Office and 
Insurance Center (RO).  

In a September 2002 rating decision, the RO granted a 
20 percent evaluation for lumbar disc disease with history of 
laminectomy, effective June 23, 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2004, the Board remanded the above claim to have the 
veteran examined in connection with the amended criteria for 
evaluating diseases and injuries of the spine.  In August 
2005, the Board determined that the examination conducted as 
a result of the June 2004 remand had not been complied with 
in full.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Thus, it remanded the claim for an examination that 
complied with the June 2004 remand order.  

The record reflects that the AMC scheduled the veteran for an 
examination in November 2005, and the veteran failed to 
appear for the examination.  In a January 2006 supplemental 
statement of the case, VA informed the veteran of his failure 
to report for the November 2005 examination.  The AMC also 
provided him with the provisions of 38 C.F.R. § 3.655(b), 
which informed him that when a veteran fails to report for an 
examination "without good cause" in conjunction with a 
claim for increase, the claim will be considered based upon 
the evidence of record.  The provisions informed him that he 
could submit evidence of good cause for the failure to report 
for the examination and provided examples of what could 
constitute "good cause."  See 38 C.F.R. § 3.655(a) 
(examples of good cause include illness or hospitalization of 
the claimant).

In February 2006, the veteran sent a statement to VA 
explaining that he had been incapacitated from his service-
connected back disorder at that time and could not attend the 
examination.  He asked that an examination be rescheduled and 
expressed a willingness to report for it.  The Board has no 
reason to doubt the credibility of the veteran's statement.  
Accordingly, the Board finds that the veteran has established 
"good cause" for his failure to report for the examination, 
see 38 C.F.R. § 3.655(a), and will remand for a new 
examination to be scheduled.  

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for an examination 
that complies with the August 2005 
remand.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

